Name: Council Regulation (EC) NoÃ 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  research and intellectual property;  agricultural activity;  consumption
 Date Published: nan

 31.3.2006 EN Official Journal of the European Union L 93/1 COUNCIL REGULATION (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The production, manufacture and distribution of agricultural products and foodstuffs play an important role in the Community economy. (2) The diversification of agricultural production should be encouraged. The promotion of traditional products with specific characteristics could be of considerable benefit to the rural economy, particularly in less-favoured or remote areas, both by improving the income of farmers and by retaining the rural population in these areas. (3) For the sound running of the internal market in foodstuffs, economic operators should be provided with instruments allowing them to enhance the market value of their products while protecting consumers against improper practices and guaranteeing fair trade. (4) Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (2) defines the certificates of specific character, and the term traditional speciality guaranteed was introduced by Commission Regulation (EEC) No 1848/93 (3), which lays down the detailed rules for applying Regulation (EEC) No 2082/92. The certificates of specific character, more commonly referred to as traditional specialities guaranteed, meet consumer demand for traditional products with specific characteristics. Given the diversity of products on the market and the abundance of information concerning them, consumers should, in order to be able to make better choices, be provided with clear and succinct information regarding the specific characteristics of these foodstuffs. (5) With a view to clarification, the term certificate of specific character should be abandoned in favour of traditional speciality guaranteed alone, which is easier to understand and, in order to make the goal of this Regulation more explicit for producers and consumers alike, the term specific character should be precisely defined and a definition of the term traditional should be introduced. (6) Certain producers would like to derive market value from traditional agricultural products or traditional foodstuffs the inherent characteristics of which distinguish them clearly from similar products or foodstuffs. In order to protect the consumer, the traditional speciality guaranteed should be subject to inspection. Such a voluntary system, enabling operators to make known the quality of an agricultural product or a foodstuff throughout the Community, should offer every guarantee in order to ensure that any references which may be made to the quality in the trade are substantiated. (7) The labelling of agricultural products and foodstuffs is subject to the general rules laid down in Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (4). In view of their specific character, however, special additional provisions should be adopted for traditional specialities guaranteed. In order to make for easier and quicker identification of traditional specialities guaranteed produced within the Community, use of the indication traditional speciality guaranteed or the associated Community symbol should be made obligatory on their labelling, while affording operators a reasonable amount of time to adjust to this requirement. (8) To ensure compliance with, and the consistency of, the traditional specialities guaranteed, producers organised into groups should themselves define specific characteristics in a product specification. The option of registering a traditional speciality guaranteed should be open to third-country producers. (9) The traditional specialities guaranteed protected within the Community should be subject to control arrangements, based on Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (5), as well as control arrangements to ensure that operators comply with the product specification before marketing agricultural products and foodstuffs. (10) To qualify for protection, traditional specialities guaranteed should be registered at Community level. Entry in a register should also provide information to those involved in the trade and to consumers. (11) The national authorities of the Member State concerned should scrutinise each application for registration in accordance with minimum common rules, including a procedure for raising objections at national level, in order to ensure that the agricultural product or foodstuff concerned is traditional and has specific characteristics. The Commission should subsequently undertake a scrutiny to ensure a uniform approach towards applications for registration lodged by the Member States and by third-country producers. (12) In order to improve the efficiency of the registration procedure, vexatious and unjustified objections should not be entertained and the grounds on which the Commission assesses the admissibility of objections sent to it should be specified. The right to object should be granted to citizens of third countries with a legitimate interest, under the same criteria as those applying to Community producers. These criteria should be evaluated in relation to the territory of the Community. In the light of the experience gained, the period for consultations where objections are made should be adjusted. (13) Provisions should be introduced to clarify the scope of the protection granted under this Regulation, stating in particular that this Regulation should apply without prejudice to existing rules concerning trademarks and geographical indications. (14) In order to avoid creating unfair conditions of competition, any producer, including third-country producers, should be able to use either a registered name together with a particular indication and, where appropriate, the Community symbol associated with the indication traditional specialities guaranteed or a name registered as such, provided that the agricultural product or foodstuff which is produced or processed complies with the requirements of the relevant specification and the producer employs the services of authorities or bodies for verification in accordance with this Regulation. (15) If they are to be attractive to producers and reliable for consumers, indications relating to the specific character of an agricultural product or a foodstuff should be granted legal protection and be subject to controls. (16) Member States should be authorised to charge a fee to cover the costs incurred. (17) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). (18) Provisions should be introduced to identify the rules in this Regulation that apply to applications for registration which reach the Commission before its entry into force. Operators should be permitted a reasonable amount of time to adapt both the private control bodies and the labelling of agricultural products and foodstuffs marketed as traditional specialities guaranteed. (19) In the interests of clarity and transparency, Regulation (EEC) No 2082/92 should be repealed and replaced by this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation lays down the rules under which a traditional speciality guaranteed may be recognised for: (a) the agricultural products intended for human consumption listed in Annex I to the Treaty; (b) the foodstuffs listed in Annex I to this Regulation. Annex I hereto may be amended in accordance with the procedure referred to in Article 18(2). 2. This Regulation shall apply without prejudice to other specific Community provisions. 3. Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society Services (7) shall not apply to the traditional specialities guaranteed covered by this Regulation. Article 2 Definitions 1. For the purposes of this Regulation: (a) specific character means the characteristic or set of characteristics which distinguishes an agricultural product or a foodstuff clearly from other similar products or foodstuffs of the same category; (b) traditional means proven usage on the Community market for a time period showing transmission between generations; this time period should be the one generally ascribed to one human generation, at least 25 years; (c) traditional speciality guaranteed means a traditional agricultural product or foodstuff recognised by the Community for its specific character through its registration under this Regulation; (d) group means any association, irrespective of its legal form or composition, of producers or processors working with the same agricultural product or foodstuff. 2. The characteristic or set of characteristics referred to in paragraph 1(a) may relate to the product's intrinsic features such as its physical, chemical, microbiological or organoleptic features, or to the product's production method or to specific conditions that pertain during its production. The presentation of an agricultural product or a foodstuff is not regarded as a characteristic within the meaning of paragraph 1(a). The specific characteristic defined in paragraph 1(a) may not be restricted to qualitative or quantitative composition, or to a mode of production, laid down in Community or national legislation, in standards set by standardisation bodies or in voluntary standards; however, this rule shall not apply where the said legislation or standard has been established in order to define the specificity of a product. Other interested parties may join the group referred to in paragraph 1(d). Article 3 Register The Commission shall keep a register of the traditional specialities guaranteed recognised throughout the Community under this Regulation. The register shall have two lists of traditional specialities guaranteed, according to whether or not use of the name of the product or foodstuff is reserved to producers who comply with the product specification. Article 4 Requirements as regards products and names 1. In order to appear in the register referred to in Article 3, an agricultural product or foodstuff shall either be produced using traditional raw materials or be characterised by a traditional composition or a mode of production and/or processing reflecting a traditional type of production and/or processing. Registration shall not be permitted in the case of an agricultural product or foodstuff the specific character of which is due to its provenance or geographic origin. The use of geographic terms shall be authorised in a name without prejudice to Article 5(1). 2. To be registered, the name shall: (a) be specific in itself, or (b) express the specific character of the agricultural product or foodstuff. 3. A specific name as referred to in paragraph (2)(a) shall be traditional and comply with national provisions or be established by custom. A name expressing specific character, as referred to in paragraph (2)(b), may not be registered if: (a) it refers only to claims of a general nature used for a set of agricultural products or foodstuffs, or to those provided for by particular Community legislation; (b) it is misleading, a particular example being a reference to an obvious characteristic of the product or one that does not correspond to the specification and is therefore likely to mislead the consumer as to the product's characteristics. Article 5 Restrictions on the use of names 1. This Regulation shall apply without prejudice to Community rules or those of the Member States governing intellectual property and in particular those concerning geographical indications and trademarks. 2. The name of a plant variety or breed of animal may form part of the name of a traditional speciality guaranteed, provided that it is not misleading as regards the nature of the product. Article 6 Product specification 1. In order to qualify as a traditional speciality guaranteed (TSG), an agricultural product or foodstuff shall comply with a product specification. 2. The product specification shall include: (a) the name referred to in Article 4(2), in one or more languages, indicating whether the group applies for registration with or without reservation of the name and whether the group applies to benefit from the provisions of Article 13(3); (b) a description of the agricultural product or foodstuff including its main physical, chemical, microbiological or organoleptic characteristics; (c) a description of the production method that the producers must follow, including where appropriate the nature and characteristics of the raw materials or ingredients used and the method of preparation of the agricultural product or foodstuff; (d) the key elements that define the product's specific character and, where appropriate, the reference basis used; (e) the key elements that prove the product's traditional character as laid down in the first subparagraph of Article 4(1); (f) the minimum requirements and procedures to check the specific character. Article 7 Application for registration 1. Only a group shall be entitled to apply for registration of a traditional speciality guaranteed. Several groups from different Member States or third countries may submit a joint application. 2. A group may lodge a registration application only for the agricultural products or foodstuffs it produces or obtains. 3. The application for registration shall include at least: (a) the name and address of the applicant group; (b) the product specification provided for in Article 6; (c) the name and address of the authorities or bodies verifying compliance with the provisions of the specification, and their specific tasks; (d) the documents proving the product's specific and traditional character. 4. If the group is established in a Member State, the application shall be lodged with that Member State. The Member State shall scrutinise each application by appropriate means in order to check that it is justified and meets the conditions laid down in this Regulation. 5. As part of the scrutiny referred to in the second subparagraph of paragraph 4, Member States shall initiate a national objection procedure, ensuring adequate publication of the application and providing for a reasonable period in which any natural or legal person having a legitimate interest and established or resident on its territory may lodge an objection to the application. The Member State shall consider the admissibility of the objections received in the light of the criteria referred to in the first subparagraph of Article 9(3). 6. If the Member State considers that the requirements of Articles 4, 5 and 6 are met, it shall forward to the Commission: (a) the name and address of the applicant group; (b) the product specification referred to in Article 6; (c) the name and address of the authorities or bodies verifying compliance with the provisions of the specification, and their specific tasks; (d) a declaration by the Member State that it considers that the application submitted by the group meets the conditions laid down in this Regulation and the provisions adopted for its implementation. 7. Where an application for an agricultural product or foodstuff comes from a group in a third country, it shall be sent to the Commission either directly or through the authorities of that country, and shall comprise the information laid down in paragraph 3. 8. The documents referred to in this Article sent to the Commission shall be in one of the official languages of the institutions of the European Union or be accompanied by a certified translation in one of those languages. Article 8 Scrutiny by the Commission 1. The Commission shall scrutinise by appropriate means the application received pursuant to Article 7 to check that it is justified and meets the conditions laid down in this Regulation. This scrutiny should not exceed a period of 12 months. The Commission shall, each month, make public the list of names for which registration applications have been submitted to it, as well as their date of submission to the Commission. 2. Where, based on the scrutiny carried out pursuant to the first subparagraph of paragraph 1, the Commission considers that the conditions laid down in this Regulation are met, it shall publish in the Official Journal of the European Union the information referred to in Article 7(3)(a), (b) and (c). Where this is not the case, the Commission shall decide to reject the application, following the procedure referred to in Article 18(2). Article 9 Objections 1. Within six months from the date of publication in the Official Journal of the European Union provided for in the first subparagraph of Article 8(2), any Member State or third country may object to the registration proposed by lodging a duly substantiated statement with the Commission. 2. Any natural or legal person having a legitimate interest, established or resident in a Member State other than that applying for the registration or in a third-country, may also object to the proposed registration by lodging a duly substantiated statement. In the case of natural or legal persons established or resident in a Member State, such statement shall be lodged with that Member State within a time-limit permitting an objection in accordance with paragraph 1. In the case of natural or legal persons established or resident in a third country, the statement shall be lodged with the Commission, either directly or via the authorities of the third country concerned, within the time-limit set in paragraph 1. 3. Statements of objection shall be admissible only if they are received by the Commission within the time-limit set in paragraph 1 and if they show: (a) non-compliance with the conditions referred to in Articles 2, 4 and 5; or (b) in the case of an application under Article 13(2), that use of the name is lawful, renowned and economically significant for similar agricultural products or foodstuffs. The Commission shall check the admissibility of objections. The criteria referred to in the first subparagraph shall be evaluated in relation to the territory of the Community. 4. If the Commission receives no admissible objection under paragraph 3, it shall register the name. The registration shall be published in the Official Journal of the European Union. 5. If an objection is admissible under paragraph 3, the Commission shall invite the interested parties to engage in appropriate consultations. If the interested parties reach an agreement within six months they shall notify the Commission of all the factors which enabled that agreement to be reached, including the applicant's and the objector's opinions. If the details published in accordance with Article 8(2) have not been amended or have been amended in only a minor way, the Commission shall proceed in accordance with paragraph 4 of this Article. The Commission shall otherwise repeat the scrutiny referred to in Article 8(1). If no agreement is reached, the Commission shall take a decision in accordance with the procedure referred to in Article 18(2), having regard to fair and traditional usage and the actual likelihood of confusion. The decision shall be published in the Official Journal of the European Union. 6. The documents referred to in this Article sent to the Commission shall be drafted in an official language of the institutions of the European Union or be accompanied by a certified translation in one of those languages. Article 10 Cancellation Where the Commission, in accordance with the detailed rules referred to in Article 19(f), takes the view that compliance with the conditions of the specification for an agricultural product or foodstuff covered by a traditional speciality guaranteed is no longer ensured, it shall initiate the procedure referred to in Article 18(2) for the cancellation of the registration, which shall be published in the Official Journal of the European Union. Article 11 Amending the product specification 1. An amendment of a product specification may be requested by a Member State at the request of a group established on its territory, or by a group established in a third-country. In the latter case, the application shall be sent to the Commission either directly or through the authorities of that third country. Applications shall demonstrate a legitimate economic interest and describe the amendments sought and the justification therefore. Applications for approval of an amendment shall follow the procedure provided for in Articles 7, 8 and 9. However, if the only amendments proposed are minor ones, the Commission shall decide to approve the change without recourse to the procedure in Article 8(2) and Article 9. The Commission shall publish, where appropriate, the minor amendments in the Official Journal of the European Union. 2. The Member State shall ensure that any producer or processor applying the product specification for which an amendment has been requested is informed of the publication. In addition to statements of objection referred to in Article 9(3), statements of objection demonstrating an economic interest in the production of the traditional speciality guaranteed shall be admissible. 3. Where the amendment concerns a temporary change in the specification resulting from the imposition of obligatory sanitary or phytosanitary measures by the public authorities, the request shall be forwarded to the Commission by the Member State at the request of a group of producers or by a group established in a third-country. The procedure referred to in the fourth subparagraph of paragraph 1 shall apply. Article 12 Names, indication and symbol 1. Only producers complying with the product specification may refer to a traditional speciality guaranteed on the labelling, advertising or other documents relating to an agricultural product or foodstuff. 2. Where reference is made to a traditional speciality guaranteed on the labelling of an agricultural product or foodstuff produced within the Community, the registered name accompanied either by the Community symbol or the indication traditional speciality guaranteed shall appear thereon. 3. The indication referred to in paragraph 2 shall be optional on the labelling of traditional specialities guaranteed which are produced outside the Community. Article 13 Detailed rules on the registered name 1. From the date of publication as laid down in Article 9(4) or (5), a name entered in the register provided for in Article 3 may be used only to identify the agricultural product or foodstuff corresponding to the product specification as a traditional speciality guaranteed in accordance with the rules laid down in Article 12. However, registered names may continue to be used on the labelling of products not corresponding to the registered specification, but the indication traditional speciality guaranteed, the abbreviation TSG or the associated Community symbol may not be indicated thereon. 2. However, a traditional speciality guaranteed may be registered with reservation of the name for an agricultural product or foodstuff corresponding to the published product specification, provided that the group so requested in its application for registration and the procedure provided for in Article 9 does not show that the name is used in a lawful, renowned and economically significant manner for similar agricultural products or foodstuffs. From the date of publication laid down in Article 9(4) or (5), the name, even where unaccompanied by the indication traditional speciality guaranteed, the abbreviation TSG or the associated Community symbol, may no longer be used on the labelling of similar agricultural products or foodstuffs not satisfying the registered specification. 3. In the case of names whose registration is sought in a single language, the group may specify in the product specification that, when the product is marketed, the label may contain, in addition to the name of the product in the original language, an indication in the other official languages that the product has been obtained in accordance with the tradition of the region, Member State or third-country from which the application originated. Article 14 Official controls 1. Member States shall designate the competent authority or authorities responsible for controls in respect of the obligations established by this Regulation in conformity with Regulation (EC) No 882/2004. 2. Member States shall ensure that any operator complying with this Regulation is entitled to be covered by a system of official controls. 3. The Commission shall make public the name and address of the authorities and bodies referred to in paragraph 1 or in Article 15 and update it periodically. Article 15 Verification of compliance with specifications 1. In respect of agricultural products and foodstuffs produced within the Community, verification of compliance with the specifications, before placing the product on the market, shall be ensured by:  one or more competent authorities referred to in Article 14, and/or  one or more control bodies within the meaning of Article 2 of Regulation (EC) No 882/2004 operating as a product certification body. The cost of such verification of compliance with the specifications shall be borne by the operators subject to those controls. 2. In respect of agricultural products and foodstuffs produced in a third-country, verification of compliance with the specifications, before placing the product on the market, shall be ensured by:  one or more public authorities designated by the third-country, and/or  one or more product certification bodies. 3. The product certification bodies referred to in paragraphs 1 and 2 shall comply with and, from 1 May 2010 be accredited in accordance with, European standard EN 45011 or ISO/IEC Guide 65 (General requirements for bodies operating product certification systems). 4. Where the authorities referred to in paragraphs 1 and 2 have chosen to verify compliance with the specifications, they shall offer adequate guarantees of objectivity and impartiality, and have at their disposal the qualified staff and resources necessary to carry out their functions. Article 16 Producer declarations to designated authorities or bodies 1. A producer in a Member State intending to produce a traditional speciality guaranteed for the first time, even if belonging to the group that made the initial application, shall notify this fact beforehand to the designated authorities or bodies referred to in Article 14(3) of the Member State in which the producer is established, as instructed by the competent authorities referred to in Article 14(1). 2. A third-country producer intending to produce a traditional speciality guaranteed for the first time, even if belonging to the group making the initial application, shall notify this fact beforehand to the designated authorities or bodies referred to in Article 14(3), if need be as instructed by the producer group or authority of the third-country. Article 17 Protection 1. Member States shall take the necessary measures to ensure legal protection against any misuse or misleading use of the term traditional speciality guaranteed, the abbreviation TSG and the associated Community symbol and against any imitation of names registered and reserved under Article 13(2). 2. Registered names shall be protected against any practice liable to mislead the consumer, including practices suggesting that an agricultural product or foodstuff is a traditional speciality guaranteed recognised by the Community. 3. Member States shall take all appropriate measures to ensure that sales descriptions used at national level do not give rise to confusion with names registered and reserved under Article 13(2). Article 18 Committee procedure 1. The Commission shall be assisted by the Standing Committee on Traditional Specialities Guaranteed. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its own Rules of Procedure. Article 19 Implementing rules and transitional provisions 1. In accordance with the procedure referred to in Article 18(2), detailed rules shall be adopted for the implementation of this Regulation. They shall cover in particular: (a) the information that must be included in the product specification referred to in Article 6(2); (b) the submission of an application for registration under Article 7(1) by groups based in different Member States or third-countries; (c) the transmission to the Commission of the applications referred to in Articles 7(3) and (6), and in Article 7(7) and the applications for amendments referred to in Article 11; (d) the register of traditional specialities guaranteed referred to in Article 3; (e) the objections referred to in Article 9, including rules on adequate consultations between the interested parties; (f) the cancellation of a traditional speciality guaranteed registration as referred to in Article 10; (g) the indication and symbol referred to in Article 12; (h) a definition of the minor nature of the amendments referred to in the fourth subparagraph of Article 11(1); (i) the conditions for checking compliance with the product specifications. 2. Names already registered under Regulation (EEC) No 2082/92 on the date of entry into force of this Regulation shall be automatically entered in the register referred to in Article 3. The relevant specifications shall be deemed to be the specifications referred to in Article 6(1). 3. In respect of pending applications, statements and requests received by the Commission before the date of entry into force of this Regulation: (a) the procedures in Article 7 shall not apply; (b) where the specification includes elements not listed in Article 6, the Commission may request a new version of the product specification compatible with that Article, if it is necessary to be able to proceed with the application. Article 20 Fees Member States may charge a fee to cover their costs, including those incurred in scrutinising applications for registration, statements of objection, applications for amendments and requests for cancellations under this Regulation. Article 21 Repeal Regulation (EEC) No 2082/92 is hereby repealed. References made to the repealed Regulation shall be construed as being made to this Regulation and should be read in accordance with the correlation table in Annex II. Article 22 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. However, Article 12(2) shall apply with effect from 1 May 2009, without prejudice to products already placed on the market before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2006. For the Council The President J. PRÃ LL (1) Not yet published in the Official Journal. (2) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 168, 10.7.1993, p. 35. Regulation as last amended by Regulation (EC) No 2167/2004 (OJ L 371, 18.12.2004, p. 8). (4) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Directive 2003/89/EC (OJ L 308, 25.11.2003, p. 15). (5) OJ L 165, 30.4.2004, p. 1. Corrected version in OJ L 191, 28.5.2004, p. 1. (6) OJ L 184, 17.7.1999, p. 23. (7) OJ L 204, 21.7.1998, p. 37. ANNEX I Foodstuffs referred to in Article 1(1)(b)  Beer,  Chocolate and other food preparations containing cocoa,  Confectionery, bread, pastry, cakes, biscuits and other baker's wares,  Pasta, whether or not cooked or stuffed,  Pre-cooked meals,  Prepared condiment sauces,  Soups or broths,  Beverages made from plant extracts,  Ice-creams and sorbets. ANNEX II CORRELATION TABLE Regulation (EEC) No 2082/92 This Regulation Article 1(1) first subparagraph Article 1(1) first subparagraph Article 1(1) second subparagraph Article 1(1) second subparagraph Article 1(2) and (3) Article 1(2) and (3) Article 2(1) first subparagraph Article 2(1) (point (a) Article 2(1) second subparagraph Article 2(2) second subparagraph Article 2(1) third subparagraph Article 2(2) third subparagraph Article 2(2) first sentence Article 2(1) (point (d) Article 2(2) second sentence Article 2(2) fourth subparagraph Article 2(3) Article 2(1) (point (c)  Article 2(1) (point (b)  Article 2(2) first subparagraph Article 3 Article 3 Article 4(1) Article 4(1) first subparagraph Article 4(2) Article 4(1) second subparagraph Article 5(1) Article 4(2) Article 5(2) Article 4(3) second subparagraph Article 5(3) Article 4(3) first subparagraph Article 5(4) Article 4(1) second sentence of second subparagraph  Article 5 Article 6(1) Article 6(1) Article 6(2) Article 6(2) Article 7(1) Article 7(1)  Article 7(2) Article 7(3) Article 7(6)  Article 7(7) and (8) Article 7(2) Article 7(3)  Article 7(4) and (5)  Article 8(1) Article 8(1) first subparagraph  Article 8(1) second subparagraph Article 8(2) first subparagraph Article 8(2)  Article 8(3) Article 9(1) and (2)  Article 9(3) Article 9(1) Article 9(4) Article 9(2) Article 9(5) Article 10 Article 10 Article 11(1) Article 11(1) first subparagraph Article 11(2) first subparagraph Article 11(1) third subparagraph  Article 11(1) second subparagraph Article 11(2) second subparagraph Article 11(2) Article 12 Article 19(1)(g) Article 13(1) Article 13(1) Article 13(2) Article 13(2)  Article 13(3) Article 14 Articles 14 and 15 Article 15(1) Article 12(1)  Article 12(2) and (3) Article 15(2) Article 16(1) Article 15(3)  Article 16  Article 17 Article 17(1) and (2) Article 18 Article 17(3) Article 19 Article 18 Article 20 Article 19 Article 21   Article 21 Article 22 Article 22 Annex Annex I  Annex II